Citation Nr: 1336515	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967, including service within the Republic of Vietnam from July 1965 to May 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In deciding this appeal, the Board has reviewed the Veteran's electronic ("Virtual VA") file, in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  In this case, there are no additional records among the Veteran's paperless records in Virtual VA or VBMS which are not also in his claims file.  

In September 2012, subsequent to the RO's August 2012 supplemental statement of the case (SSOC), the Veteran submitted a statement in support of his claim for total disability based on individual unemployability (TDIU).  The RO denied TDIU in an October 2012 rating decision, and the Veteran has not initiated an appeal on that issue.  The RO did not review this new evidence as it may pertain to the issue of increased evaluation for PTSD in a subsequent SSOC prior to certification of this appeal to the Board in March 2013.  However, the Veteran's representative has submitted a November 2013 waiver of that September 2012 statement, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  

The issue of increased evaluation for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The evidence of record demonstrates that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9413 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's September 2010 claim for service connection of posttraumatic stress disorder (PTSD), and prior to the adjudication of that claim in February 2011, the RO mailed the Veteran a letter in September 2010 fully addressing all notice elements.  Furthermore, as this is an appeal arising from the initial grant of service connection, the September 2010 notice was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records with the file.  The RO has also associated the Veteran's Salt Lake City Healthcare System VA treatment records with the file.  The Veteran has not identified any relevant private treatment records for the RO to assist him in obtaining.  Thus the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In January 2011 and May 2012, the VA provided the Veteran with mental health examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123.  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id. at 124.  

Here, the January 2011 and May 2012 VA examination reports show that the examiner considered the relevant history of the Veteran's experience in Vietnam, addressed his symptoms, and performed a thorough psychiatric examination.  The May 2012 examination provided findings that can be applied to the Schedule for Rating Disabilities.  Thus, the examinations are adequate.

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  Accordingly, the Board will address the merits of the claim.  

II. Merits of the Claim

The Veteran seeks an increased initial evaluation for PTSD.  In the February 2011 rating decision on appeal, the RO granted service connection for PTSD and assigned a 10 percent initial evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 10, 2010.  In February 2012 and August 2012 statements of the case, the RO increased this initial evaluation to 30 percent, and then 50 percent, effective September 10, 2010.  The Veteran argues that the evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance, and an increased evaluation of 70 percent, will be allowed.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The Veteran's 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent evaluation is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating psychiatric disabilities, VA has adopted the DSM-IV.  That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores ranging between 71 and 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, for example, difficulty concentrating after a family argument, or there is no more than slight impairment in social, occupational, or school functioning, such as temporarily falling behind in schoolwork.  See DSM-IV at 46-47.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed in DC 9411 are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a particular disability evaluation is warranted, the Diagnostic Code requires not only the presence of certain symptoms, but also that those symptoms have caused a particular level of occupational and social impairment.  The regulation requires an ultimate factual conclusion as to the veteran's level of impairment.  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9413.

The evidence for consideration in this case includes the Salt Lake City Healthcare System VA treatment records; the January 2011 and May 2012 VA examination reports; and lay statements by the Veteran, his wife, and his brother.  There are a few Salt Lake City Healthcare System VA treatment records available for consideration.  They show that the Veteran takes medication for his PTSD.  In a September 2010 VA record, the Veteran reported nightmares but denied suicidal and homicidal ideations.  The Veteran also began attending weekly group therapy in September 2010, but then discontinued this group therapy upon going to Arizona for the winter.  

At the January 2011 VA examination, the Veteran reported anger outbursts, mostly verbal but sometimes physical.  He also reported that he didn't like crowds, had no friends, and feels detached from others.  He denied suicidal and homicidal ideations, delusions, and hallucinations.  The examiner noted symptoms such as: nightmares, hypervigilance, exaggerated startle response, avoidance, isolation, flashbacks, and sleep impairment.  The examiner also noted that there Veteran was dressed appropriately, had no inappropriate heavier, was fully oriented, had normal speech, fair insight and judgment, and fair impulse control.  There was no evidence of thought impairment.  The examiner summarized that these were mild and transient symptoms and caused a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner further noted alcohol abuse, and assessed a GAF score of 75, which indicates if symptoms are present, they are transient and expectable reactions to psychosocial stressors, or there is no more than slight impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.

In a May 2012 VA examination, the Veteran reported anger outbursts 2 to 3 times per week, passive suicidal thoughts, that he had no friends and felt detached and cut off from others, and had difficulty concentration.  He denied any delusions and hallucinations.  The VA examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired short term memory, difficulty establishing and maintaining work and social relationships, flashbacks, nightmares, avoidance, detachment, restricted range of affect, irritability, difficulty concentrating, exaggerated startle response, and hypervigilance.  The examiner noted the Veteran was able to maintain minimal personal hygiene and basic activities of daily living.  In addition, there was no evidence of obsessive or ritualistic behavior.  He characterized the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity.  The Veteran also subjectively reported passive suicidal ideation, angry outbursts two to three times per week, and estrangement from his daughter for the past 4 months.  In May 2012 the examiner also diagnosed alcohol abuse, and indicated that he could not differentiate the level of occupational and social impairment caused by each diagnosed mental health disorder.  He assessed an overall GAF score of 55.  

The Veteran provided several lay statements in support of his claim, describing his PTSD symptoms.  His April 2011 notice of disagreement described anxiety, withdrawal from his family, nightmares, drinking, panic attacks, violent outbursts, and anger problems.  He explained that his drinking is an attempt to treat the symptoms of PTSD, and that he cannot attend social events involving crowds of people.  In his February 2012 substantive appeal he repeated that he drinks to self medicate, and reported sleep problems, memory loss, and suspiciousness.  In a September 2012 statement he reported isolation from his family and friends, "blowing up" at people in ager, and an inability to tolerate authority.  

The Veteran's wife also submitted a lay statement in April 2011.  She similarly described nightmares, withdrawal from family activities, and violent outbursts.  She more described the Veteran's violent episodes, explaining that their children had referred to him as a "volcano," and that they were careful to not cause an "eruption."  She repeated the sentiments of the Veteran in his April 2011 lay statement and at the January 2011 VA examination, that PTSD prevents him from attending social functions in crowded places, giving the example of their grandson's indoor soccer games.  The Veteran's brother provided two lay statements.  His statements largely mirrored the Veteran's wife's statement; describing symptoms of anger, suspicion, paranoia, drinking, isolating himself, violent outbursts, marital problems, and anxiety.  In a January 2011 statement he also provided more detail as to the Veteran's violent episodes, saying that the Veteran "explodes like a bomb."  

In a statement submitted with the Veteran's February 2012 substantive appeal, the Veteran's brother repeated that the Veteran drinks to self medicate his PTSD symptoms; isolates himself from his family; and has marital problems, nightmares, flashbacks, sleep problems, and episodes of crying.  He also quantified the Veteran's panic attacks as occurring five to six times per month, and explained that the veteran's angry outbursts often involve physical violence rather than mere verbal attacks.  For example, he reported that the Veteran tried to fight four people at once, and was stabbed in the altercation; seriously calling his judgement into question.  He also described the progression of the Veteran's PTSD to involve suicide ideation and memory problems.  Memory problems so severe that he forgets that he is retired, and often dresses for work upon waking in the morning.  The Veteran has been retired since 2009 due to cardiac health problems.  

Evaluating the evidence in light of the pertinent rating criteria demonstrates that a 70 percent evaluation is approximated under the doctrine of reasonable doubt.  Although the Veteran's GAF scores do not support such an evaluation, the Board finds that the Veteran's self-reported symptoms of angry and violent outbursts, coupled with lay and medical evidence of passive suicidal ideations, near-continuous panic, difficulty with crowds and other stressful circumstances, and a near-inability to establish and maintain friendships warrant a 70 percent evaluation.  The Board further notes that the Veteran is now estranged from his daughter, 

A 100 percent evaluation, however, is not warranted at any time during the appeal period. At no point does the evidence indicate any thought impairment, and the evidence showed the ability to maintain hygiene and activities of daily living.  The Veteran consistently denied delusions and hallucinations.  The Veteran remained fully oriented throughout the time period.  Although the Veteran's memory loss appears to be increasing, on the whole, his symptoms are more appropriately reflected by the 70 percent evaluation.  

Based upon the guidance set forth in Hart, 21 Vet. App. 505, the Board has considered whether staged ratings are appropriate.  In the present case, the Veteran's symptoms have most nearly approximated the 70 percent evaluation the entire appeal period.  Vazquez-Claudio, 713 F.3d at 117.  The evidence does not approximate a total evaluation at any time during the appellate period to allow for further staged ratings. 

The Board also recognizes that the medical evidence raises the question of whether the Veteran's social and occupational impairment is due primarily to nonservice connected alcohol abuse, as diagnosed by each VA examiner, rather than service connected PTSD alone.  The Veteran's lay testimony in his written statements is consistent with the VA examiners' diagnoses.  However, the May 2012 VA examiner specifically stated that he could not ascertain the level of impairment caused by each diagnosed mental health disorder.  The evidence therefore does not clearly identify to what degree the Veteran's social and occupational impairment is due solely to the nonservice connected alcohol abuse.  Thus, all such signs and symptoms must be attributed to the service connected condition of PTSD.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported PTSD symptoms include chronic sleep impairment, depressed mood, suspiciousness, anxiety, hypervigilance, severe memory loss, weekly panic attacks, unprovoked irritability with periods of violence, an inability to maintain his family relationships, and suicidal ideation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9413.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD which may result in occupational and social impairment.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.


As the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of family relations, mood, judgment, memory, concentration, and social functioning; resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An initial evaluation of 70 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


